                Case 3:20-cv-05386-RJB Document 6 Filed 06/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        MEKO DEAUNT’E JONES, SR,                            CASE NO. 20-5386 RJB-TLF
11
                                    Petitioner,             ORDER ADOPTING REPORT AND
12              v.                                          RECOMMENDATION
13      SUPERINTENDENT,
14                                  Respondent.

15

16          THIS MATTER comes before the Court on the Report and Recommendation of U.S.

17   Magistrate Judge Theresa L. Fricke (Dkt. 4) and Petitioner’s second application to proceed in

18   forma pauperis (“IFP”) (Dkt. 5). The Court has considered the pleadings filed regarding the

19   Report and Recommendation and the motion and is fully advised.

20          The Report and Recommendation recommends that this habeas petition be dismissed

21   without prejudice as a second and successive petition and the Petitioner’s application to proceed

22   IFP be stricken as moot. Dkt. 4. The Report and Recommendation also recommends that a

23   certificate of appealability be denied. Id.

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
               Case 3:20-cv-05386-RJB Document 6 Filed 06/02/20 Page 2 of 2



 1          The Report and Recommendation (Dkt. 4) should be adopted. This petition should be

 2   dismissed without prejudice and both applications for IFP (Dkts. 1 and 5) should be stricken as

 3   moot. The certificate of appealability should also be denied.

 4          IT IS SO ORDERED.

 5          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 6   to any party appearing pro se at said party’s last known address.

 7          Dated this 2nd day of June, 2020.

 8

 9
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
